PEE CUBIAM.
The judgment entered in this action appointing the commissioners having adjudged that the plaintiff was en*567titled to recover the costs of the trial, to be taxed by the clerk, left no discretion in the clerk as to whether costs were properly allowable or not. Costs having been awarded by the court, there is no power to review and reverse this judgment upon a taxation of costs. If the parties are of the opinion that because of the stipulation they should not be charged with costs, their only remedy is either a motion to correct the judgment, and an appeal from the order denying such motion, if it is denied, or by an appeal from the judgment. As long as the judgment stands directing the taxation of costs, under which the taxing officer acts, there seems to be no power to review such action, and set it aside, because of reason- which can in no respect affect his action. The order appealed from should be affirmed, with $10 costs and disbursements.